DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B, Sub-species 2, and Sub-species 10 in the reply filed on 11/9/2021 is acknowledged. Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and sub-species that comprise multiple control leads and multiple rotatable members on the implant, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021. The requirement is deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,925,760. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,925,033. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaolian et al. (US Pub. No. 2006/0212113; hereinafter Shaolian) in view of Ahmadi et al. (US Pat. No. 4,602,911; hereinafter Ahmadi).
Shaolian teaches the following regarding claim 1:  a vascular system comprising: a delivery apparatus including a catheter (para. 0102), wherein the catheter includes a lumen extending therethrough (para. 0102); and an endovascular device (500) releasably coupled to the delivery apparatus (as the device moves through the catheter for implantation) and including an implant body (510), a seal (graft material on elements 524, 534, 544) extending radially outwardly from the implant body (paras. 0036, 0050, 0115), and one or more tissue engaging elements (paras. 0085-0088), each having a free end (distal end) and fixed end (proximal end), wherein the implant body has an inflow end portion (Fig. 5), an outflow end portion (Fig. 5), and a central longitudinal axis extending from the inflow end portion to the outflow end portion (Fig. 5), wherein the seal is configured to contact native vascular tissue to reduce leakage between the native vascular tissue and the implant body (para. 0050), wherein the tissue engaging elements are pivotable relative to the seal from a compressed state to an expanded state (paras. 0050, 0085-0088), wherein in the compressed state, the free ends of the tissue engaging elements are positioned so as to disengage the native vascular tissue, and wherein in the expanded state, the 
Regarding claims 1-9, 17, and 18, Shaolian teaches the limitations of the claimed invention, as described above. However, it does not teach the delivery apparatus comprising a control lead extending through the lumen of the catheter and is configured to be manipulated by a user of the vascular system. Ahmadi teaches that it is well known in the art that a control lead (48, 49) extends through the lumen of a catheter (53) and is configured to be manipulated by a user (col. 4, lines 63-64), for the purpose of allowing the user to better control the diameter of the implant and more easily implant the device at its desired location. Ahmadi further teaches an implant body (1), a housing (40) coupled to the implant body, and a rotatable member (15) disposed in the housing (Figs. 5-6). The rotatable member can be releasably coupled to the control lead (Figs. 6b-6c; col. 4, lines 64-66). The rotatable member is configured to rotate relative to the housing and the implant body, as element 15 is rotatably held within housing element 40, which is mounted on the implant body (Figs. 3b, 3c, 3e 5; col. 4, lines 12-22) about an axis that is radially offset relative to the central longitudinal axis of the implant body (Figs. 6a-6c). Rotating the control lead such that the rotatable member rotates in a first direction results in radial expansion of the implant body, and rotating the control lead such that the rotatable member rotates in a second direction results in radial compression of the implant body (col. 3, lines 41- 46), as rotating the screw element in one direction and then an opposite direction will cause the second section (11) of implant body to be drawn more or less to adjust the diameter of the body, respectively). The control lead comprises a shaft (having point element 49) (Fig. 6c) configured to selectively engage the rotatable member (15) (Figs. 6b- 6c), and wherein the rotatable member comprises an attachment portion (50) (Fig. 5) configured to receive the shaft 
It would have been obvious to one of ordinary skill in the art to provide a control lead and rotatable member, as taught by Ahmadi, to Shaolian in order to allow the user to better control the diameter of the implant and more easily implant the device at its desired location. In addition, doing so would be substitution of one known adjusting element for another, which would have yielded predictable results, namely selectively adjusting the diameter of an implant. 
Shaolian teaches the following regarding claim 10:  the vascular system of claim 1, wherein the implant body comprises metal and the seal comprises PTFE (paras. 0082-0085).
Shaolian teaches the following regarding claim 17:  a vascular system comprising: a delivery apparatus including a catheter (para. 0102), wherein the catheter includes a lumen extending therethrough (para. 0102); and an endovascular device (500) releasably coupled to the delivery apparatus (as the device moves through the catheter for implantation) and including an annular stent (514), and a plurality of tissue engaging elements (paras. 0085-0088), and wherein the tissue engaging elements are pivotable relative stent from a first state to a second state (paras. 0050, 0085-0088), wherein in the first state, the tissue engaging elements are positioned so as to 
Shaolian teaches the following regarding claim 19:  the vascular system of claim 18, further comprising sheathing (graft on elements 524, 534, 544) extending radially outwardly from the stent, wherein the sheathing is configured to contact the native vascular tissue to reduce leakage between the native vascular tissue and the stent (paras. 0036, 0050, 0115).  
Shaolian teaches the following regarding claim 20:  the vascular system of claim 17, wherein the tissue engaging elements include tines with barbs (paras. 0085-0088).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774